Order entered November 22, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-01152-CR
                              No. 05-21-01153-CR

                         ADRIAN GILLIAN, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F18-76363-R & F19-53171-R

                                   ORDER

         Before the Court is the State’s November 17, 2022 second motion for

extension of time to file the State’s tendered brief. We GRANT the motion and

ORDER the State’s brief received with the motion filed as of the date of this

order.


                                           /s/   LANA MYERS
                                                 JUSTICE